                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION


Theryon Ronald Sampson,                 )               C/A No.: 5:17-cv-02961-TLW
                                        )
                    Plaintiff,          )
                                        )
             v.                         )                           ORDER
                                        )
Nancy A. Berryhill,                     )
Acting Commissioner of Social Security, )
                                        )
                    Defendant.          )
____________________________________)

        This matter comes before the Court on Plaintiff Theryon Ronald Sampson’s motion for

attorney’s fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d). ECF

No. 21. Plaintiff’s motion seeks reimbursement for counsel’s representation in the above-captioned

matter in the amount of $4,621.50 in attorney’s fees, $400.00 for costs, and $23.00 for expenses.

The Commissioner filed a response indicating that she did not object to the award. ECF No. 22.

        Having reviewed the file and being fully advised, the Court hereby ORDERS that the

motion for the award of attorney’s fees, costs, and expenses pursuant to the EAJA, ECF No. 21, is

APPROVED, and the Commissioner is ordered to award Plaintiff $4,621.50 in attorney’s fees,

$400.00 for costs, and $23.00 for expenses, less the amount of any federal debts owed by Plaintiff.

Although the EAJA fee award should be paid to Plaintiff rather than to his attorney pursuant to

Astrue v. Ratliff, 560 U.S. 586, 595–98 (2010), the check itself should be mailed directly to

Plaintiff’s attorney.

        IT IS SO ORDERED.

                                                             s/Terry L. Wooten
                                                            ___________________________
                                                            Terry L. Wooten
February 6, 2019                                            Chief United States District Judge
Columbia, South Carolina
